On Application for Rehearing.
In view of the fact that there seems to be a misapprehension among counsel as to the manner in which the motion to establish the bill of exceptions came before this court, we deem it proper to state the following: The contention of appellant is that he should be allowed to show that the bill of exceptions, without his consent, was changed by the presiding judge after he had delivered it to him for his signature, so as to make the bill of exceptions show that there was evidence, introduced on the trial of the case, tending to show that one Ehoda Shoulders was absent from the state at the time of the trial, when in fact there was no evidence offered at the trial tending to show her absence from the state at that time. Rhoda Shoulders had been examined on a previous trial of the case, and, on the trial which resulted in the conviction of the defendant the court permitted secondary evidence to go before the jury as to her testimony on the previous trial, and appellant insists that this Avas error, because of the absence of proof that she Avas absent from the state, and that the bill of exceptions was altered by the presiding judge before .he signed it to meet this fatal objection.
*54In our opinion, the most favorable testimony in the record for the defendant, except his own, was that of Rhoda Shoulders. Her testimony tended to show that there was no quarrel between the parties at the time of the homicide, that they were first cousins, roomed together, worked the same field together, and slept together in the same bed. In other words, her testimony tended strongly to establish the theory that the defendant accidentally killed the deceased, and that he was not guilty of murder. It was out of respect to her testimony that the court concluded its opinion in this case as follows:
“The evidence in this case tends to show that the defendant and deceased were first cousins, and that they slept together in the same bed. It further tends to show that they were daily companions, and that they were constantly engaged with each other in the same labor. On the day of the homicide, and immediately preceding it, they came together out of the field to Rhoda Shoulders, evidently an elderly woman, with whom they evidently lived. One asked for a chew of tobacco, and the other for some snuff. Shortly afterwards she heard a pistol fire in the room in which said parties slept, and she then saw defendant sitting in a window, and the deceased near him, falling to the floor, and she ran and knew nothing more. 'The defendant claims that the killing was accidental; the state claims that it was intentionally done. There was evidence tending to up hold both theories. The jury determined the issues of fact in favor of the state. The court committed no error of law on the defendant’s trial, and we have no authority to review or disturb the finding of a jury on controverted issues of fact.”
We feel that, under all the circumstances, we would be performing a useless ceremony to recall the certifi*55cate in this case, allow the establishment of the bill of exceptions, freed from the alleged changés, and then affirm the case upon the proposition that the testimony of Khoda Shoulders, intelligently considered, tended to show an accidental, and not an intentional,' killing, and that, under all the circumstances, the introduction of her testimony was not injurious to the defendant on his trial, and therefore that the case could not be reversed on that account.
The application for a rehearing is overruled.
Application overruled.